Citation Nr: 0411572	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  97-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation for residuals of 
left knee injury with Osgood-Schlatter's disease and 
osteoarthritis greater than 10 percent disabling.

2.  Entitlement to an initial evaluation for hypertension 
greater than 20 percent disabling.

3.  Entitlement to service connection for right knee injury.

4.  Entitlement to service connection for left index finger 
injury.

5.  Entitlement to service connection for chronic stomach 
disorder.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to July 
1979 and from January 1980 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issues in this case pertaining to increased 
evaluations have been rephrased to reflect that the veteran 
is appealing the initial evaluation assigned for his service-
connected residuals of left knee injury with Osgood-
Schlatter's disease and osteoarthritis and his service-
connected hypertension.

As discussed more fully below, the issue of service 
connection for a right knee injury is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.




FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran's residuals of left knee injury with Osgood-
Schlatter's disease and osteoarthritis are manifested by 
subjective reports of symptoms of pain, swelling, weakness, 
locking, fatigability, and lack of endurance; objective 
findings do not demonstrate functional impairment or marked 
interference with employment.

3.  The veteran's hypertension is manifested by symptoms of 
systolic pressure between 108 and 191 and diastolic pressure 
between 65 and 115, and subjective reports of constant 
headache.

4.  Disability due to a left index finger injury was not 
shown in service; the evidence submitted in support of the 
claim for service connection for a left index finger injury 
does not establish a current disability due to a left index 
finger injury that is related to service.

5.  The veteran has non-ulcer dyspepsia.

6.  A chronic stomach disorder was not shown in service; the 
evidence submitted in support of the claim for service 
connection for a chronic stomach disorder does not establish 
a chronic stomach disorder that is related to service.

7.  Disability due to headaches was not shown in service; the 
evidence submitted in support of the claim for service 
connection for headaches does not establish a current 
disability due to headaches that is related to service.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for appellant's service-connected residuals of left 
knee injury with Osgood-Schlatter's disease and 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5257 (2003).

2.  The criteria for an initial evaluation in excess of 20 
percent for appellant's service-connected hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (effective prior to, on and subsequent 
to January 12, 1998).  

3.  A left index finger injury was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

4.  A chronic stomach disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

5.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

As a preliminary matter, the Board notes that when the 
veteran initiated his claim seeking an increased evaluation 
for residuals of a left knee injury with Osgood-Schlatter's 
disease and osteoarthritis, an increased evaluation for 
hypertension, and service connection for a right knee injury, 
a left index finger injury, a chronic stomach disorder, and 
headaches, pertinent law and regulations required that VA 
determine whether the claims were well grounded.  Only if 
they were, could VA then assist the veteran in the 
development of pertinent facts and adjudicate the merits of 
the claims.  38 U.S.C.A. § 5107 (West 1991); Morton v. West, 
12 Vet. App. 477, 485 (1999).  During the pendency of this 
appeal, Congress eliminated the well-grounded-claim 
requirement and enacted substantial additions and revisions 
to the law governing VA's duty to assist claimants in the 
development of their claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) 
(essentially overruling Morton).  The VCAA mandates that VA 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit, but 
does not require VA to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board conducted a detailed 
review of the claims folder and finds that the RO has 
fulfilled or surpassed the requirements of the VCAA in this 
matter.  The Board finds that numerous documents provided to 
the veteran, including rating decisions dated in June 1996, 
January 1997, and September 2003, the September 1996 
Statement of the Case (SOC), and supplemental SOC's dated in 
January 1997, May 1997, February 1998, January 2003, and 
November 2003, have satisfied the requirement at § 5103A of 
VCAA in that they clearly notify him of the evidence 
necessary to substantiate his claim.  

By letters dated in May 2001 and June 2003, the RO notified 
the veteran of the VCAA and informed his of how 
responsibilities in developing the record are divided in 
accordance with VCAA.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The May 2001 letter also advised the veteran 
that he has up to one year to send in additional information.  
The June 2003 letter advised the veteran that he had up to 
one year after the date of the first letter to send in 
additional information or evidence.  While this should have 
read "one year from the date of this letter," the Board 
finds this misstatement to be harmless, as the RO advised in 
the veteran in February 2004 that he had an additional 90 
days to submit additional evidence or request a hearing 
before the Board, and the veteran has not identified or 
forwarded any new information or evidence in support of his 
appeal.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's initial denial by the 
RO was in 1996, years before the passage of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the veteran that was not of record.  The letter informed 
the veteran that VA would make reasonable efforts to obtain 
certain types of records and would continue to seek Federal 
agency records unless it is determined that additional 
efforts would be futile.  As stated above, the letter also 
informed the veteran of what he was expected to provide.  
Lastly, the letter did not advise the veteran to send in 
everything he had pertaining to her claim.  However, this 
advisement is not a "requirement."  VA OGC Prec. Op. No. 1-
2004 (Feb. 24, 2004) apparently holds the Court's finding in 
Pelegrini that a request that a claimant provide VA with any 
evidence in his or her possession that pertains to the claim 
is an explicit requirement of 38 U.S.C. § 3.159(b) and an 
implicit requirement of section 5103(a), is non-binding 
obiter dictum.  "Obiter dictum" (often abbreviated as 
"dictum") is "[a] judicial comment made during the course 
of delivering a judicial opinion . . . that is unnecessary to 
the decision in the case and therefore not precedential." 
Black's Law Dictionary 1100 (7th ed. 1999).  Precedent 
opinions of the chief legal officer of the Department and 
regulations of the Department are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  

The RO has provided the veteran with thorough VA 
examinations.  There is no indication of outstanding Federal 
Government records or other records that have been identified 
by the claimant.  Based on the above analysis, there is no 
indication in this case that any further notification or 
assistance would produce evidence that would change the 
Board's decision and, therefore, any error for noncompliance 
with the notice provisions of the VCAA is harmless.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.   Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Of course, an error is not harmless when 
it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In addition, as the veteran has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. § 4.2.  (2003).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2003).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2003).  
In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.   Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service medical records show that in July 1981 the veteran 
complained of diarrhea beginning the day before he presented 
for treatment.  He stated that he also had intermittent lower 
abdominal pain.  He reported that he was usually healthy with 
no systemic disease.  Following physical examination the 
diagnosis was viral enteritis.  Kaopectate and clear liquids 
were prescribed and the veteran was confined to quarters for 
24 hours.  The veteran presented in February 1984 with 
complaints of a headache since the morning.  He stated he was 
dizzy.  Physical examination indicated eyes, ears, nose, and 
throat were within normal limits.  The assessment was 
headache.  The veteran was treated with aspirin and Mylanta.  
In September 1987, the veteran reported he had twisted his 
right knee while playing football.  An x-ray was taken of the 
right knee and interpreted to show no significant bony 
abnormality; a joint effusion was "probably present."  No 
diagnosis was made.  In September 1993, the veteran presented 
with complaints that he jammed his left index finger on the 
tailgate of a truck.  X-rays of the left hand were 
interpreted to show no evidence of traumatic, arthritic, or 
inflammatory change in the left index finger, i.e., the 
impression was a normal left index finger.  Physical 
examination revealed edema and pain with extension and 
flexion.  The veteran underwent a retirement physical 
examination in April 1995.  He indicated at that time that he 
was in poor health.  He stated his right knee gives out at 
times and he could not close his left index finger 
completely.  He denied frequent or severe headaches.  He 
denied frequent indigestion, stomach trouble, and intestinal 
trouble.  He indicated both knees swelled up at times.  No 
pertinent diagnoses or defects were noted.

In January 1996, the veteran filed  a claim for, amongst 
other things, service connection for left index finger, a 
bilateral knee condition, a stomach condition, and headaches.  

Treatment records from E.M., M.D. show the veteran complained 
of painful knees in August 1996.  X-rays of bilateral knees 
were taken and the x-ray of the right knee was interpreted to 
show mild degenerative changes at the patellofemoral and 
tibiofemoral articulations; no knee effusion or acute bony 
abnormality was noted.  Blood pressure readings show the 
following results:  September 1995- 140/94; December 1995- 
130/100; August 1996- 108/72.  In August 1996, the veteran 
complained of painful knees.  Physical examination 
demonstrated knee pain and swelling after walking around.  
Range of motion was good.  There was no heat or swelling.  
The veteran complained that his blood pressure had been 170/ 
97 and 167/97.  On examination, blood pressure was 130/85.  
In September 1996, blood pressure was 130/80 on the left and 
150/80 on the right.  The assessment included patellar 
femoral syndrome.  Blood pressure readings were as follows: 
December 1996- 142/100; January 1997- left 120/74, right- 
140/80.

The veteran testified in a personal hearing at the RO in July 
1997.  His testimony indicates as follows:

Blood pressure spikes and those are worse than if it stays 
elevated.  The medication is not controlling it as it should.  
(Transcript (T.) at p. 2).  Average blood pressure reading is 
147/97.  (T. at p. 13).  He takes Tylenol or Motrin for his 
left knee; he has never worn a brace.  (T. at p. 3).  The 
veteran had no history of right knee problems before going on 
active duty.  He had minor injuries while on active duty, 
like tripping or a sprain, but he is unable to remember 
specific incidents.  The right knee buckles, but he hasn't 
noticed any locking.  Both knees bother him, the left more so 
than the right, when he bends and shifts while driving a 
truck.  He takes Tylenol or Motrin for his right knee.  (T. 
at p. 5).  The doctor says he has traumatic arthritis.  He 
has had no additional injuries to the right knee since he 
left the service.  (T. at p. 14).  The left knee is inflamed 
most of the time.  (T. at p. 6).  While on active duty, the 
tailgate of a truck fell on the veteran's left index finger 
and since then he has not been able to make as tight a fist 
with it as he can with his right hand.  It is as if he has 
lost strength.  (T. at p. 7).  He is able to make a fist and 
touch his index finger to his palm; the finger straightens 
out.  The joint is bigger than it was before his finger was 
injured.  The veteran is left-handed.  (T. at p. 16).  

The veteran has stomach cramps and a low pain in his stomach, 
which he treats with over the counter medicine, such as 
Maalox or Pepto Bismol.  (T. at p. 8).  In service, he had 
headaches a couple times a week.  He was given some medicine 
and told to get to a dark room and lie down and get away from 
noise.  That helps, but the headaches recur.  Currently, the 
veteran gets headaches four or five times a week and they 
last from 30 minutes to an hour.  Sometimes the headaches 
hurt so bad that he cannot continue to drive.  At those times 
he will stop and relax until the headache goes away.  (T. at 
p. 9).  For the headaches, the veteran takes pain pills and 
gets in a dark room.  (T. at p. 10).  He was given a 
diagnosis of migraine headaches in service.  He has a 
constant headache, which his private physician has attributed 
to hypertension, but he also has migraine headaches.  He does 
not have flashing lights; he feels dizzy and lightheaded.  
(T. at p. 13)  Treatment records were missing while the 
veteran was still on active duty and tracers were done with 
negative results.

The veteran underwent a VA compensation and pension physical 
examination (C&P exam) in October 1997.  The veteran reported 
he has pain, swelling, weakness, locking, fatigability, and 
lack of endurance in both knees.  He described acute flare-
ups when he does extensive walking or standing, which come 
with pain so severe that he must rest his knee and take 
Motrin to relieve the pain.  He stated that his knees have 
adversely affected his daily activities and his occupation.  
He stated he had to change jobs to a less strenuous one, 
which has resulted in a $700/month reduction in income.  The 
veteran indicated he has pain, occasional swelling, 
stiffness, and weakness in his left index finger.  He stated 
he had acute flare-ups with any type of activity, which cause 
moderate to severe pain.  The veteran indicated he vomited 
two to three times a year from abdominal pain and had 
occasional nausea.  He denied significant weight gain or 
weight loss in the past.  The veteran indicated episodes of 
coughing or spitting up blood three to four years ago.  He 
disclosed having watery diarrhea one to three times per day.  
He also described feeling bloated.  The veteran stated his 
headache is primarily located on the right side of his head 
to the front.  He indicated he has two to three headaches a 
week.  He reported a headache will keep him from going to 
work and they have also kept him from attending social 
engagements.  The headaches do not restrict him to bed, but 
he does try to limit his exposure to light.  He denied any 
nausea or vomiting.  He described his headaches as pulsating 
and throbbing in nature.  He stated his eyes water frequently 
with the headaches and on occasion without the headaches.  
The veteran indicated he is right-handed by history.

Upon examination the following blood pressure readings were 
recorded: sitting 175/115, sitting 173/108, and laying 
191/115.  Visual inspection of the knees revealed no evidence 
of abnormalities of the skin and there was no evidence of 
angulation deformity or instability both with and without 
weight bearing.  There was no evidence of being bowlegged, 
knock-kneed, or backward bowing.  Palpation of bilateral 
knees indicated tenderness to the left knee at the joint 
spaces, more pronounced on the lateral joint space as 
compared to the medial joint space.  Otherwise, palpation 
revealed no significant findings.  Range of motion showed 
flexion 0 to 130 degrees bilaterally, without pain or 
discomfort.  Extension was 0 to 5 degrees without pain or 
discomfort bilaterally.  Extensors of the knees were equal 
for the right and left leg and femoral muscles were equal in 
strength, right compared to left.  Following a physical 
examination, the conclusion was that there was right knee 
pain, but no disease was found; gastric peptic ulcer disease-
no disease found; cluster headache, and left second finger 
pain-no disease found.

The veteran underwent a VA C&P exam in November 1998, which 
focused on eye complaints and allergic rhinitis.  The 
examinations revealed no pertinent findings.

VA outpatient treatment records show the veteran complained 
of stomach pain and indigestion in September 1999.  Blood 
pressure reading was 136/85 and 136/82.  Taken manually, 
blood pressure was 128/84 in the right arm.  On a scheduled 
visit in February 2000, blood pressure was 137/87.  On a 
scheduled visit in June 2000, medical history indicated the 
veteran had been hospitalized earlier in the month with 
coronary artery disease.  Blood pressure was 115/65.  The 
veteran returned in October 2000 for another scheduled visit.  
Blood pressure was 146/77.  Repeat blood pressure was 152/94 
in the right arm and 164/88 in the left arm.  In January 
2001, the veteran reported GERD symptoms and knee pain.  
Blood pressure was 148/76.  The veteran had complaints of 
dyspepsia in May 2001.  He reported that he had been 
diagnosed with GERD (gastroesophageal reflux disease).  He 
stated he has had GERD symptoms in the early afternoon off 
and on over the last year.  He gets nauseated and sometimes 
regurgitates.   Blood pressure was 180/98 in the left arm and 
160/104 in the right arm.  In June 2001, the veteran 
continued to complain of dyspepsia and he also complained of 
pain in his left knee.  He reported that Ibuprofen had not 
helped.  Blood pressure was 144/88.  Upper gastrointestinal 
series was normal, but H. (helicobacter) pylori were present.  
The pertinent assessment was non-ulcer dyspepsia.

The veteran underwent a VA C&P exam in October 2001.  His 
blood pressure readings were as follows:  right arm (supine)- 
170/110; left arm (supine)- 174/112; sitting- 168/112; and 
156/110 standing.

The veteran underwent a VA C&P exam in June 2003.  The 
examiner reviewed the claims file and VA records.  The 
veteran reported a history of a hairline fracture to the left 
index finger in 1991.  He reported no current significant 
symptoms.  Subjective complaints included headaches at times, 
chronic bilateral knee pain.  The veteran indicated he has 
right knee weakness and occasional medial swelling.  He 
stated he has right knee instability giving way 2-3 times a 
year.  He stated the pain in his right knee was greater than 
the pain in his left knee, occurring three times a week and 
lasting two hours, and the pain varied between 5/10 and 8/10.  
He denied stiffness, heat and redness, and locking.  He 
complained of fatigability and lack of endurance.  He stated 
that walking 1/2 to one mile or using stairs increased his 
symptoms.  He uses a cane at all times.  There have been no 
episodes of dislocation or recurrent subluxation.  The 
veteran indicated the effect his right knee had on daily 
activities and usual occupation was severe, and the effect of 
the left knee was moderate.  

Physical examination revealed no anatomical or functional 
defects in the left index finger.  Strength and dexterity, 
e.g., grasping objects, was normal.  The diagnosis was remote 
left index finger injury, currently asymptomatic normal exam.  
On examination of the knees, there was no painful motion.  
Stability was normal and McMurray, Lachman, and Drawer's 
signs were negative.  There was no weakness, redness, or 
abnormal movement or guarding of movements on either side, 
except there was mild right medial knee tenderness.  Range of 
motion in flexion was normal bilaterally at 0 to 140 degrees 
and extension was normal bilaterally at zero degrees.  The 
pertinent diagnosis was remote right knee injury, residual.  
Blood pressure reading was 173/97.  An addendum indicates 
that x-ray of the right knee was interpreted to be normal.


II.  Analysis

Increased Evaluation for Residuals of Left Knee Injury with 
Osgood-Schlatter's Disease and Osteoarthritis      

The veteran's service connected residuals of left knee injury 
with Osgood-Schlatter's disease and osteoarthritis are 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 (traumatic arthritis) and 5257 (other knee  impairment).

Arthritis due to trauma is rated under Diagnostic Code 5003 
(arthritis, degenerative), which states, disability will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of a 
specific joint or joints is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.

Diagnostic Code 5260 (Leg, limitation of flexion of) provides 
a noncompensable evaluation for flexion of the leg limited to 
60 degrees, a 10 percent rating for flexion limited to 45 
degrees, a 20 percent rating for flexion limited to 30 
degrees, and a 30 percent rating for flexion limited to 15 
degrees.

Under Diagnostic Code 5261, a noncompensable rating is 
provided for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 20 
percent rating where extension is limited to 15 degrees, and 
a 30 percent rating is assigned where extension is limited to 
20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.    

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.             

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected residuals of 
left knee injury with Osgood-Schlatter's disease and 
osteoarthritis during the appeal period that would sustain a 
higher rating for any time frame.  Accordingly, the Board 
does not find evidence that the veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period. 

Review of the record indicates that the veteran does not have 
limited motion on flexion or extension of his left knee.  
Examination reports and treatment records also fail to 
substantiate to any degree, recurrent subluxation and lateral 
instability,  as all objective tests for instability were 
negative.  This is consistent with the veteran's testimony, 
which indicated he never has used a knee brace.  Moreover, he 
has denied having recurrent subluxation or lateral 
instability.  Osteoarthritis has been confirmed by x-ray, 
which meets the criteria for a 10 percent evaluation, but no 
greater.

The Board has considered the veteran's subjective reports of 
pain, swelling, weakness, locking, fatigability, and lack of 
endurance under 38 C.F.R. §§ 4.40, 4.45, but finds that a 10 
percent evaluation under Diagnostic Code 5010 is the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, supra.  In this regard, the Board observes 
the objective evaluation in June 2003 revealed no weakness, 
redness, or abnormal movement or guarding of movements of the 
left knee.  Additionally, there was no painful motion.  Range 
of motion in October 1997 was normal, and also without pain 
or discomfort.  

The veteran told the examiner in October 1997 that because of 
his knees, the veteran has had to leave his job as a truck 
driver for a less strenuous job and this change has resulted 
in a reduction in income of $700.00 per month.  However, 
there is no medical evidence or other documentation submitted 
that tends to show that the veteran's employment has been 
markedly affected by the service-connected residuals of a 
left knee injury with Osgood-Schlatter's disease and 
osteoarthritis or that he is limited in his employment due to 
this service-connected disability.  There is also no evidence 
of any hospitalizations associated with the veteran's 
residuals of a left knee injury with Osgood-Schlatter's 
disease and osteoarthritis.  Accordingly, the Board concludes 
that an extraschedular evaluation is not warranted.  The 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107 (2003).


Increased Evaluation for Hypertension

The veteran's service connected hypertension is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (Hypertension).

In 1997, the VA amended its regulations for rating 
cardiovascular system disabilities.  See 62 Fed. Reg. 65,207-
224 (Dec. 11, 1997) (codified at 38 C.F.R. 
§ 4.104 (1998-2003)), effective January 12, 1998.  Since 
appellant's claim 
for an increased rating for the service-connected 
hypertension was filed prior to January 12, 1998, the Board 
will consider the pertinent rating criteria under the old and 
newly amended rating criteria, whichever is more beneficial 
to appellant.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991) and Rhodan v. West, 12 Vet. App. 
55 (1998).  

In pertinent part, under Diagnostic Code 7101 effective prior 
to January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) may be assigned a 20 percent 
evaluation when diastolic pressure is predominantly 110 or 
more with definite symptoms.  A 40 percent evaluation 
requires diastolic blood 
pressure of predominantly 120 or more and moderately severe 
symptoms.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more and severe symptoms.

In pertinent part, under Diagnostic Code 7101 effective on 
and subsequent to January 12, 1998, hypertensive vascular 
disease (hypertension and isolated systolic hypertension) may 
be assigned a 20 percent evaluation when diastolic pressure 
is predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic blood pressure of predominantly 120 or more.  A 60 
percent evaluation requires diastolic pressure of 
predominantly 130 or more.

Review of the record indicates the veteran's service-
connected hypertension does not warrant an increased 
evaluation.  Blood pressure readings vary from a low systolic 
pressure of 108 in August 1996 to a high of 191 in October 
1997.  Diastolic pressure varied from a low of 65 in June 
2000 to a high of 115 in October 1997.  Consequently, 
systolic pressure is not predominately 200 or more and 
diastolic pressure is not predominately 120 or more.  The 
veteran's testimony indicated that he has constant headaches 
that are a symptom of his hypertension and are unrelated to 
his cluster headaches.  There is no evidence that the 
headaches subjectively associated with his hypertension are 
moderately severe.  Although the veteran's blood pressure 
appears to be significantly elevated and not adequately 
controlled by his medication, the diastolic readings under 
the old criteria and new criteria, and the systolic readings 
under the new criteria, fail to demonstrate an increased 
evaluation is warranted.  The veteran's symptom of related 
headaches is not of sufficient severity to warrant an 
increased evaluation.  The preponderance of the evidence is 
against the claim.  Consequently, reasonable doubt is not for 
application.  


Service Connection for Left Index Finger Injury

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of a 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Review of the record indicates that the veteran did receive 
treatment for jamming his finger on the tailgate of a truck 
in service.  And although there is no indication of continued 
treatment following this incident in September 1993, the 
veteran did indicate upon separation from the service that he 
was unable to close his index finger completely.  The 
veteran's personal testimony also indicated he had lost 
strength in the left index finger and was unable to 
straighten it.  The Board recognizes the veteran's sincere 
belief that he has a left index finger disability brought 
about by an in-service injury; however, he has not presented 
evidence to show his opinion is competent in such matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.)  His subjective complaints are not supported by any 
objective evidence of a current disability pertaining to the 
left index finger.  Rather, upon physical examination, the 
finger was found to be normal.  Absent a competent diagnosis 
of a current disability pertaining to the left index finger, 
service connection for a left index finger injury is not 
warranted.  Because the preponderance of the evidence is 
against the claim, reasonable doubt does not assist the 
veteran in this case. 


Service Connection for Chronic Stomach Disorder

The Board concludes that the evidence of record is 
insufficient to show continuity of symptoms after service or 
a chronic stomach condition in service. Service medical 
records reveal treatment for viral enteritis in 1981 with no 
specific complaints of stomach problems thereafter.  The only 
other suggestion of stomach complaints in service occurred in 
1984, when the veteran received Mylanta and aspirin for 
treatment of a headache.  The Board notes that the veteran 
specifically denied any stomach or intestinal problems when 
he underwent his retirement physical examination in April 
1995.  The veteran initiated a claim for a stomach condition 
approximately seven months after he separated from service 
(January 1996).  However, review of E.M., M.D.'s records, 
which cover treatment from September 1995 to January 1997, 
fails to show a single complaint of digestive symptoms or 
treatment of a stomach disorder.  The veteran reported 
subjective symptoms, including watery diarrhea one to three 
times a day, during a VA C&P exam in October 1997, but the 
diagnosis was negative for a stomach or digestive disorder.  
The Board notes a current diagnosis of non-ulcer dyspepsia, 
but the Board points out that the diagnosis was made a few 
years after service.  

While the adjudication of claims for benefits under title 38 
United States Code is nonadversarial, the Board, in rendering 
a decision on appeal, must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. App. 
461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).  It is problematic 
to favorably reconcile the veteran's complaints in 1997 of 
daily diarrhea up to three times per day with the complete 
absence of complaint from 1982 to 1996, with an intervening 
denial of stomach and intestinal symptoms in 1995.  
Consequently, the Board finds that the evidence against 
service connection for a chronic stomach disorder is 
overwhelmingly against the claim.


Service Connection for Headaches

The difficulty with this issue is similar to the 
circumstances of the claim for service connection for a 
chronic stomach disorder.  The veteran has provided personal 
testimony, which indicates service medical records went 
missing while he was on active duty and were never recovered.  
The Board finds his testimony credible in this regard, having 
itself, noted that there is no record of an enlistment 
examination and only the back page of an undated  
reenlistment physical examination report is of record.  But, 
giving all due benefit to the veteran for any missing service 
medical records which possibly show additional complaints, 
the fact remains that the veteran specifically denied having 
frequent or severe headaches at the time of his retirement 
physical examination, or having a history of such.  This 
denial is a very high hurdle to overcome, especially in light 
of the lengthy and detailed medical history the veteran 
provided at that time.  Again, referencing Dr. M's records, 
there is no complaint or treatment of headaches demonstrated 
between September 1995 and January 1997.  The veteran's 
hearing testimony in July 1997, which indicates headaches in 
service two to three times a day and four to five times a day 
post-service, is clearly inconsistent with contemporary 
medical records.  In this case, the Board finds the 
contemporaneous medical records to be more probative and 
credible of the veteran's symptoms at the time the records 
were recorded.  Consequently, the preponderance of the 
evidence is against the claim for service connection for a 
chronic headache disorder.




ORDER

An initial evaluation for residuals of a left knee injury 
with Osgood-Schlatter's disease and osteoarthritis, greater 
than 10 percent is denied.

An initial evaluation for hypertension greater than 20 
percent disabling is denied.

Service connection for left index finger injury is denied.

Service connection for chronic stomach disorder is denied.

Service connection for headaches is denied.


	REMAND

Review of the medical evidence reveals an injury to the right 
knee in September 1987 with findings of probable effusion on 
x-ray, but no diagnosis of disability.  There is no other 
evidence of treatment in service.  In this regard, personal 
testimony indicates that portions of service medical records 
were missing, searched for, and never recovered while the 
veteran was on active duty.  The veteran did, however, 
complain of right knee pain upon his retirement physical 
examination.  No diagnosis of a chronic right knee disorder 
was made at the time of the retirement examination.  The 
Board notes in this regard, however, that a physician's 
assistant, not a physician, conducted the examination.  
Moreover, apparently no x-rays were taken of the right knee 
at the time of separation.  X-rays taken in August 1996, 
approximately 14 months after separation, were interpreted to 
show mild degenerative changes.  The veteran has a current 
diagnosis of remote right knee injury, residual, but 
interpretation of the x-ray indicated the knee was normal.  
The Board observes that portions of the evidence indicate a 
possible current disability of the right knee, but the 
evidence appears somewhat incomplete and inconclusive as far 
as a diagnosis and a nexus to service.  The Board is of the 
opinion that further development is necessary to clarify what 
right knee disability, if any, does the veteran currently 
have and whether such right knee disability is related to any 
injury, event, or disease in service.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be afforded an 
examination by an appropriate medical 
provider to determine the nature, status 
and etiology of any disability due to a 
right knee injury.  All indicated 
studies must be conducted.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  After the examination and 
a review of the evidence in the claims 
folder, including service and VA medical 
records, the provider should express 
opinions as to the following:

(a) Does the veteran currently have a 
diagnosed a right knee injury 
disability;

(b) If he has such a disability (or 
disabilities) the examiner is requested 
to provide an opinion, based upon the 
examination results and the evidence in 
the claims file, regarding the etiology 
of any right knee injury disability 
found to be present, to include  whether 
it is at least as likely as not (i.e., 
at least a 50-50 probability) that any 
currently diagnosed right knee injury 
disorder was caused by military service.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
right knee injury.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The veteran need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



